Citation Nr: 0122193	
Decision Date: 09/07/01    Archive Date: 09/12/01

DOCKET NO.  01-05 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to a rating in excess of 20 percent for 
degenerative joint disease and disc disease of the 
lumbosacral spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel



INTRODUCTION

The veteran had active military duty from April 1955 to 
September 1959, from November 1959 to July 1971, and from 
June 1973 to June 1976.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a May 2001 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Boise, Idaho.

In his May 2001 substantive appeal, the veteran reported 
difficulty standing and walking due to increased low back 
pain and said that "one reason I quit my job [was that] the 
standing and walking was so demanding."  While it is not 
clear, it may be that, by this statement, the veteran seeks 
to raise a claim for a total rating based on individual 
unemployability due to service-connected disabilities.  The 
matter is referred to the RO for further clarification and 
consideration.

Further, the Board observes that, in April 1999, the veteran 
submitted a claim for increased ratings for his service-
connected left knee and lower back disabilities and for 
service connection for arthritis.  A November 1999 rating 
decision addressed his claim for the increased ratings, but 
the matter of entitlement to service connection for arthritis 
has not yet been adjudicated.  As such, this matter is also 
referred to the RO for appropriate consideration. 


FINDING OF FACT

The veteran's service-connected degenerative disc disease and 
joint disease of the lumbosacral spine is no more than 
moderately disabling, with recurring attacks and is 
manifested by no more than moderate limitation of motion, 
mild symptomatology and subjective complaints of back pain.



CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
degenerative joint disease and disc disease of the 
lumbosacral spine have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2001)); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.20, 4.40-
4.42, 4.45, 4.59, 4.71a, Diagnostic Code 5292-5293 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks an increased rating for his service-
connected lumbosacral spine disability.  At the outset, the 
Board notes that recently enacted legislation, the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100-
5103A, 5106-7; 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)), contains extensive provisions modifying 
procedures for the adjudication of all pending claims.  See 
generally Holliday v. Principi, 14 Vet. App. 280 (2001); 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The new statute 
revises the former section 5107(a) of title 38, United States 
Code, to eliminate the requirement that a claimant come 
forward first with evidence to well ground a claim before the 
Secretary of Veterans Affairs is obligated to assist the 
claimant in developing the facts pertinent to the claim.  The 
Board notes that the present matter has not been subject to 
the well-grounded claim requirement, and thus those 
provisions of the VCAA relating to the elimination of that 
requirement are moot.

Other salient features of the VCAA are paraphrased below, and 
impose the following obligations upon the Secretary (the 
sections in which they are codified in title 38, United 
States Code, are noted in parentheses):

(1) The Secretary must provide application forms and 
notify the claimant and the representative, if any, 
if the application is incomplete, of the information 
necessary to complete the application (38 U.S.C.A. § 
5102).

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of 
required information and evidence not previously 
provided that is necessary to substantiate the claim 
(38 U.S.C.A. § 5103(a)).

(3) The Secretary must indicate which part of the 
information and evidence, if any, is to be provided 
by the claimant and which portion, if any, the 
Secretary will attempt to obtain on behalf of the 
claimant (38 U.S.C.A. § 5103(a)).

(4) The Secretary must make reasonable efforts to 
assist the claimant in obtaining evidence necessary 
to substantiate the claim for the benefit sought, 
unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim (38 
U.S.C.A. § 5103A(a)).

(5) The Secretary must make every reasonable effort 
to obtain relevant records (including private 
records) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain 
(38 U.S.C.A. § 5103A(b)(1)).

(6) If, after making reasonable efforts to obtain 
relevant records, the Secretary is unable to obtain 
the relevant records sought, the Secretary shall 
notify the claimant that the Secretary is unable to 
obtain records, and such notification shall: 

(a) identify the records the Secretary is unable 
to obtain;
(b) briefly explain the efforts that the Secretary 
made to obtain those
      records; and
(c) describe any further action to be taken by the 
Secretary with
      respect to the claim (38 U.S.C.A. § 
5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records 
from a Federal department or agency, the efforts to 
obtain those records shall continue until the records 
are obtained unless it is reasonably certain that 
such records do not exist or that further efforts to 
obtain those records would be futile (38 U.S.C.A. § 
5103A(b)(3)).

(8) In the case of a claim for disability 
compensation, the assistance provided by the 
Secretary shall include obtaining the following 
records, if relevant to the claim: (a) the claimant's 
service medical records and, if the claimant has 
furnished the Secretary information sufficient to 
locate such records, other relevant records 
pertaining to the claimant's active military, naval, 
or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)); (b) 
records of relevant medical treatment or examination 
of the claimant at Department health-care facilities 
or at the expense of the Department, if the claimant 
furnishes information sufficient to locate those 
records (38 U.S.C.A. § 5103A(c)(2)); (c) any other 
relevant records held by any Federal department or 
agency that the claimant adequately identifies and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(c)(3)).

(9) In the case of a claim for disability 
compensation, the assistance provided by the 
Secretary shall include providing a medical 
examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a 
decision on the claim.  The Secretary shall treat an 
examination or opinion as being necessary to make a 
decision on a claim for this purpose if the evidence 
of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant) -- 
(a) contains competent evidence that the claimant has 
a current disability, or persistent or recurrent 
symptoms of disability; and (b) indicates that the 
disability or symptoms may be associated with the 
claimant's active military, naval, or air service; 
but (c) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim (38 
U.S.C.A. § 5103A(d).

(10) Nothing in the new statute shall be construed as 
precluding the Secretary from providing such other 
assistance to a claimant in substantiating a claim as 
the Secretary considers appropriate (38 U.S.C.A. § 
5103A(g)).

(11) Except as otherwise provided by law, a claimant 
has the responsibility to present and support a claim 
for benefits under laws administered by the Secretary 
(38 U.S.C.A. § 5107(a)).

The Board finds that the requirements of the VCAA have 
clearly been satisfied in this matter.  The RO, in the denial 
notification letter and the statement of the case, issued in 
May 2001, set forth the law and facts in a fashion that 
clearly and adequately informed the claimant of the specific 
type of evidence needed to substantiate his claim.  
Furthermore, the VA orthopedic examination given to the 
veteran in February 2001 fulfills the RO's requirement to 
afford the veteran a current examination prior to 
consideration of his claim for an increased rating for his 
service-connected back disability.

The RO has secured VA treatment records identified by the 
veteran as pertinent to his claim.  The veteran has neither 
submitted nor made reference to any additional records that 
address his service-connected back disability.  Given the 
circumstances of this matter, the Board cannot find any basis 
under the VCAA to defer adjudication. 

Accordingly, the Board finds that we may proceed to decide 
this matter without prejudice to the claimant.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Moreover, we find that VA 
has satisfied its duty to assist the appellant in apprising 
him as to the evidence needed, and in obtaining evidence 
pertaining to his claim, under both former law and the new 
VCAA.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 1991 & Supp. 
2000); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Board therefore finds that no useful purpose would be 
served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no benefit flowing to the 
appellant.  The Court of Appeals for Veterans Claims has held 
that such remands are to be avoided.  See Winters v. West, 12 
Vet. App. 203 (1999) (en banc), vacated on other grounds sub 
nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
supra.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2000).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.  

Factual Background

In February 1996, the RO granted service connection for 
degenerative disc and joint disease of the lumbosacral spine.  
The RO based its determination, in large measure, on service 
medical records that reflected the veteran's complaints of 
radiating low back pain and a March 1995 VA examiner's 
opinion that the veteran's degenerative disc and joint 
disease of the lumbosacral spine resulted from his heavy 
equipment work in service.  The RO awarded a 10 percent 
disability evaluation, effective from November 1993, under 
Diagnostic Code 5293.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2000).  In a November 1999 rating action, the RO 
granted a 20 percent evaluation for the veteran's service-
connected lumbosacral spine disability, under Diagnostic Code 
5292-5293.  See 38 C.F.R. § 4.71a, Diagnostic Code 5292-5293 
(2000).  

In December 2000, the RO received the veteran's claim for an 
increased rating for his service-connected degenerative disc 
disease and joint disease of the lumbosacral spine.  VA 
medical records and examination reports, dated from December 
1998 to February 2001, were associated with the claims files.  
A June 1999 record entry, duplicative of previously 
considered records, reflects the veteran's complaints of 
gradually worsening low back pain for which Ibuprofen 
occasionally helped.  In December 2000, it was noted that he 
complained of worsening low back pain and difficulty 
sleeping, but denied lower extremity weakness and said 
"[I]t's not too bad."
	
The veteran underwent a VA orthopedic examination in February 
2001.  According to the examination report, the veteran 
experienced recurrent low back and left leg pain that had 
worsened in the past year.  He was discharged from service in 
1976, worked as a security guard until about four months 
prior to the examination and worked part time as a security 
guard during the past year.  The veteran had no significant 
weakness of his lower extremities and said standing 
aggravated the pain.  He did not use a cane or crutches and 
did not have a back brace.

On examination, range of motion studies of the lumbar spine 
revealed that flexion was to 70 degrees with mild pain.  
Extension was to 22 degrees, and left and right lateral 
flexions were to 21 degrees.  It was also noted that left 
lateral flexion was to 18 degrees, with mild pain.  Right 
rotation was to 31 degrees and left rotation was to 29 
degrees, with mild pain.  The veteran's posture was normal.  
He walked with a limp because of his left knee.  The veteran 
was able to stand on both toes and heels without difficulty 
but was able to assume only a partial squatting position.  
There was no pain on percussion and no paraspinal muscle 
spasm noted.  There was no sciatic notch tenderness.  Deep 
tendon reflexes of the lower extremities were normal.  There 
was a mild sensory loss of the L4 dermatome on the left and a 
mild diminished strength of the L4 dermatome on the left.  
There was a mild positive straight leg raising on the left.  
In summary, the VA examiner said there was evidence of mild 
sciatica on the left.  The veteran was observed to roll over 
when arising from the examining table and used the arms of 
the chair to arise from a sitting position.  According to the 
February 2001 VA examination report, a June 1999 VA treatment 
record reflected the veteran's complaint of back pain for 
which he was given Ibuprofen.  A March 2000 entry noted that 
his low back pain was about the same and, in December 2000, 
worsening back pain and difficulty sleeping were noted.  The 
examination diagnosis was degenerative arthritis of the 
lumbar spine with sciatica, left.  A radiologic report of X-
rays, taken in February 2001, included an impression of 
prominent disc height loss at L4-5 and L5-S1 with mild L3-4 
disc height loss.  It was noted that findings appeared to be 
"slightly progressed" when compared to a 1998 study.
     
In his May 2001 substantive appeal, the veteran reported 
increased lower back pain that affected his ability to stand 
for more than fifteen minutes or walk for more than thirty 
minutes.  He stated that "this [wa]s one reason I quit my 
job".  The veteran said Ibuprofen no longer helped his back 
pain and he experienced difficulty sleeping due to back pain.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (2000).  The Board attempts to determine 
the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2000).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2000).

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, see 38 C.F.R. § 4.2, the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran's service-connected back disability is currently 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5292-5293.  
Under Diagnostic Code 5293, a 20 percent evaluation is 
warranted for moderate intervertebral disc syndrome with 
recurring attacks.  Id.  A 40 percent evaluation requires 
severe intervertebral disc syndrome with recurring attacks 
with intermittent relief.  Id.  A 60 percent evaluation 
requires pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy (i.e., 
with characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc) and little intermittent 
relief.  Id.

Under Diagnostic Code 5292, moderate limitation of motion of 
the lumbar segment of the spine warrants a 20 percent 
evaluation; a 40 percent evaluation is warranted where severe 
limitation of motion is shown.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2000).  A 40 percent evaluation is the highest 
schedular evaluation available for limitation of motion of 
the lumbar spine, although limitation of motion is considered 
in evaluating the severity of intervertebral disc syndrome 
under Diagnostic Code 5293.  See VAOPGCPREC 36-97 (Dec. 12, 
1997), 63 Fed. Reg. 31,262 (1998).

Diagnostic Code 5295 provides a 20 percent evaluation for 
lumbosacral strain where there is muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in a standing position.  38 C.F.R. § 4.71a, Diagnostic Code 
5295 (2000).  A 40 percent rating is warranted for severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo- arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  Id.  In cases involving 
Diagnostic Code 5295, VA must determine whether there is 
muscle spasm or comparable pathology. See Johnson v. Brown, 9 
Vet. App. 7 (1996).

However, where functional loss is alleged due to pain on 
motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must 
also be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-8 
(1995).  Within this context, a finding of functional loss 
due to pain must be supported by adequate pathology and 
evidenced by the visible behavior of the claimant.  Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997).

Although Diagnostic Code 5293 is not based upon limitation of 
motion, as noted, VA's General Counsel has held that, when a 
veteran receives less than the maximum evaluation under this 
Diagnostic Code based upon symptomatology which includes 
limitation of motion, consideration must be given to 38 
C.F.R. §§ 4.40 and 4.45, even though the rating corresponds 
to the maximum rating under another Diagnostic Code 
pertaining to limitation of motion.  VAOPGCPREC 36-97.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

Where two Diagnostic Codes are available for application the 
one that allows for a higher disability evaluation will be 
applied.

In this case, it is clear that the veteran suffers from an 
ongoing low back disability that involves pain and 
discomfort, as well as some limited motion.  However, the 
disability picture presented does not approximate the 
criteria for a 40 percent rating under Diagnostic Code 5293.  
The reported ranges of motion noted on the most recent VA 
examination in February 2001 indicate no more than moderate 
limitation of motion and "mild" pain on extreme movement.  
Although the veteran has complained of pain with prolonged 
standing and walking, the February 2001 VA examination report 
indicates that deep tendon reflexes of the lower extremities 
were normal.  Only a "mild" sensory loss of the L4 
dermatone on the left and a "mild" diminished strength of 
the L4 dermatome on the left were noted.  Also, there were no 
findings or complaints of weakness or spasm.  The veteran's 
posture was normal and he walked with a limp, but that was 
attributed to a (service-connected) left knee disorder.  See 
38 C.F.R. § 4.14 (2000).  The VA examiner reported evidence 
of "mild" sciatica on the left.  In fact, X-ray findings 
were described as only "slightly progressed" as compared to 
a 1998 study.  Therefore, even when factoring in the 
considerations outlined in DeLuca, the disability picture 
presented does not approximate the criteria for a 40 percent 
rating, and there is not a question as to which evaluation 
should apply.

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  After a careful review of 
the available Diagnostic Codes and the medical evidence of 
record, the Board finds that codes other than Diagnostic Code 
5293 do not provide a basis to assign an evaluation higher 
than the 20 percent rating currently in effect.

As discussed above, there is some limited lumbar spine 
motion.  However, it is not to the degree that it would be 
considered severe, as required for a 40 percent rating under 
Diagnostic Code 5292.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5292.  Since the limited spine motion has not been described 
as or shown to be comparable to ankylosis, Diagnostic Codes 
5286 (complete bony fixation of the spine) and 5289 
(ankylosis of the lumbar spine) would not apply here.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5286, 5289 (2000).  Also, 
as noted above, the current medical evidence does not involve 
residuals of a vertebra fracture (Diagnostic Code 5285) or 
lumbosacral strain (Diagnostic Code 5295), therefore it would 
not be appropriate to apply these Diagnostic Codes.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5295 (2000).

In view of the above, the Board finds that the preponderance 
of the evidence is against the veteran's claim.  Therefore, 
the application of the benefit-of-the-doubt doctrine 
contemplated by 38 U.S.C.A. § 5107 (West 1991) is 
inappropriate in this case.  As stated, the current level of 
disability is contemplated by the 20 percent rating in 
effect, and the appeal must therefore be denied.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.14, 4.20, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5293. 

The veteran has asserted that his back pain affected his 
ability to work and the evidence indicates he was a prison 
security guard.  However, the Board emphasizes that the VA 
Schedule for Rating Disabilities contemplates average 
impairment in earning capacity, and there is no evidence of 
record that the veteran's degenerative disc and joint disease 
of the lumbosacral spine has caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned 20 percent evaluation), or necessitated any recent 
periods of hospitalization, such that application of the 
regular schedular standards is rendered impracticable.  Thus, 
there is no basis for extra-schedular consideration, and, 
hence, the Board is not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) (2000) for assignment of an extra-schedular 
evaluation.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An increased rating is denied for degenerative joint disease 
and disc disease of the lumbosacral spine.



		
	K. Parakkal
	Acting Member, Board of Veterans' Appeals



 

